United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LA GUARDIA AIRPORT,
East Elmhurst, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-0275
Issued: December 15, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 18, 2019 appellant, through counsel, filed a timely appeal from an
October 7, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 The
Clerk of the Appellate Boards docketed the appeal as No. 20-0275.
On September 24, 2012 appellant, then a 49-year-old transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that at 11:30 a.m. on September 18, 2012 he
sprained a trapezoid muscle when lifting a stack of bins while in the performance of duty. On the
reverse side of the claim form, an employing establishment supervisor indicated that a surveillance
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The Board notes that following the October 7, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

digital video disc (DVD) was reviewed covering the time period 10:00 a.m. to 12:30 p.m. on the
alleged date of injury, and that the injury described was not seen. On November 7, 2012 OWCP
accepted that on September 18, 2012 appellant sustained sprains of the back, thoracic region, and
shoulder/upper arm, rotator cuff.
By decision dated June 3, 2013, which incorporated an April 8, 2013 notice of proposed
rescission, OWCP rescinded its acceptance of appellant’s claim based on a surveillance DVD and
the medical evidence of record. Appellant requested a hearing before a representative of OWCP’s
Branch of Hearings and Review. By decision dated September 30, 2013, the hearing
representative affirmed the June 3, 2013 decision. 3
Appellant appealed the June 3 and September 20, 2013 decisions to the Board. By order
dated July 10, 2014, the Board found the case not in posture for decision because the surveillance
DVD purported to cover appellant’s work area on the alleged date of injury was not readable. The
Board remanded the case to OWCP to furnish a readable DVD and for further reconstruction and
assemblage deemed necessary, to be followed by an appropriate de novo decision.4
On August 13, 2014 OWCP requested that the employing establishment provide a readable
DVD. By decision dated August 21, 2014, it again rescinded its acceptance of appellant’s claim.
Appellant, through counsel, timely requested a hearing before a representative of OWCP’s Branch
of Hearings and Review. A hearing was held on March 17, 2015. By decision dated June 3, 2015,
OWCP’s hearing representative affirmed the August 21, 2014 decision, and appellant thereafter
appealed to the Board. By order dated January 20, 2016, the Board again found the case not in
posture for decision because the DVD provided was still not readable. The case was remanded by
the Board for OWCP to obtain a readable DVD, to be followed by an appropriate de novo
decision.5
On March 14, 2016 OWCP again requested that the employing establishment provide a
readable surveillance DVD. By decision dated July 8, 2016, it again rescinded its acceptance of
appellant’s claim. Appellant, through counsel, timely requested a hearing before a representative
of OWCP’s Branch of Hearings and Review, that was held on March 15, 2017. On June 20, 2017
the employing establishment forwarded another surveillance DVD to OWCP. By decision dated
September 5, 2017, the hearing representative affirmed the July 8, 2016 decision.
Appellant, through counsel, appealed to the Board. By order dated June 11, 2018, the
Board again found the case not in posture for decision and remanded the case to OWCP because
the surveillance DVD provided was still not readable. On remand, OWCP was to obtain a readable
DVD, to be followed by an appropriate de novo decision.6
By decision dated May 15, 2019, OWCP again rescinded its acceptance of the claim. It
noted that it received a clear copy of the surveillance DVD and reviewed two and a half hours of
3

In the September 30, 2013 decision, the hearing representative also affirmed a March 18, 2013 decision denying
three recurrence claims.
4

Order Remanding Case, Docket No. 14-0244 (issued July 10, 2014).

5

Order Remanding Case, Docket No. 15-1863 (issued January 20, 2016).

6

Order Remanding Case, Docket No. 18-0121 (issued June 11, 2018).

2

footage between the hours of 10:00 a.m. to 12:30 p.m., which only showed appellant lifting five
empty bins and placing them in a stack behind him. OWCP further noted that the video
surveillance showed that appellant did not appear to be in distress and that he continued to work
without apparent difficulty during the two-hour period. It indicated that the claim remained denied
and the acceptance rescinded based on the factual component of fact of injury because the
surveillance video did not establish that appellant had lifted an “extremely large” stack of bins.
Appellant, through counsel, requested a telephonic hearin g before a hearing representative of
OWCP’s Branch of Hearings and Review, which was held on August 28, 2019. By decision dated
October 7, 2019, an OWCP hearing representative modified OWCP’s May 15, 2019 decision to
find the factual element of fact of injury was established as the surveillance DVD established that
appellant lifted five empty bins and placed them on a stack behind him. The hearing representative
also noted that the stack of five empty bins weighed approximately 9.5 pounds. The hearing
representative, however, affirmed the rescission of the claim based on insufficient medical
evidence to establish causal relationship.
The Board, having duly considered this matter, concludes that OWCP improperly
rescinded the acceptance of appellant’s claim.
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation at any time on her own motion
or on application. 7 The Board has upheld OWCP’s authority to reopen a claim at any time on its
own motion under section § 8128 and, where supported by the evidence, set aside or modify a
prior decision and issue a new decision. The power to annul an award, however, is not an arbitrary
one and an award for compensation can only be set aside in the manner provided by the
compensation statute. OWCP’s burden of justifying termination or modification of compensation
holds true where OWCP later decides that it has erroneously accepted a claim for com pensation.
In establishing that its prior acceptance was erroneous, OWCP is required to provide a clear
explanation of its rationale for rescission.8 OWCP’s hearing representative in the October 7, 2019
decision affirmed the rescission of appellant’s claim based on the prior medical evidence of record
without clearly explaining, with rationale, why OWCP’s prior acceptance of appellant’s claim was
erroneous. Therefore, the Board finds that OWCP improperly rescinded the acceptance of the
claim.9

7

5 U.S.C. § 8128.

8

See C.H., Docket No. 20-0194 (issued August 26, 2021); J.B., Docket No. 20-0597 (issued July 21, 2021); D.P.,
Docket No. 18-1213 (issued July 30, 2020); L.G., Docket No. 17-0124 (issued May 1, 2018); W.H., Docket No.
17-1390 (issued April 23, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005).
9

See D.P., id.

3

IT IS HEREBY ORDERED THAT the October 7, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

